DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 3, 5, 12 and 14 are cancelled. Claims 1, 2, 4 and 6 are amended. Claim 1 is an independent claim. Claims 1, 2, 4, 6-11, 13 and 15-18 are currently examined on the merits.
Examiner’s Comment
Generally, reference characters (enclosed within parentheses) corresponding to elements may be used in the claims, but the presence or absence of such reference characters does not affect the scope of a claim. MPEP 608.01(m).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “bottom layer … parallel to the liquid level of the melt” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 6-11, 13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 1 “…openings of the acute angles are far away from the monocrystalline silicon crystal ” constitutes an indefinite subject matter. It is not clear what “openings of the acute angles are far away from the monocrystalline silicon crystal” means. Therefore, the metes and bounds of claim 1 are not readily ascertainable. For examining purpose, this limitation is interpreted as “openings of the acute angles are [[far]] away from the monocrystalline silicon crystal”. Clarification and/or correction are/is required. Claims 2, 4, 6-11, 13 and 15-18 are rejected because they depend on claim 1. 
The recited in claim 2 “…the bottom layer (122) is arranged to be parallel to the liquid level of the melt” constitutes an indefinite subject matter. As shown in the instant fig 1, the bottom portion 122 forms a structure of serrations, and it appears that there is no layer parallel to the liquid level of the melt. This limitation apparently does not conform to the disclosure for example as shown in fig 1.It is not clear which layer is arranged to be parallel to the liquid level of the melt. Therefore, the metes and bounds of claim 2 are not readily ascertainable. Clarification and/or correction are/is required. Claim 11 is rejected because it depends on claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6-11, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable Harada et al (US 20060124052 A1, “Harada”) in view of Zhang et al (CN 203474954 U, machine translation, “Zhang”) and Fu et al (JP 2000007488 A, machine translation, “Fu”).
Regarding claim 1, Harada (entire document) teaches a heat shielding member (heat shield) for a monocrystalline silicon growth device (furnace) comprising a melt crucible (figs 1-10), wherein the heat shield (heat shielding member) is arranged in an upper portion of the melt crucible 13/14 (fig 2, 0010), and comprises a member 37 (shield wall) and a bottom member 47 (shield bottom) provided with a window for pulling the silicon 25 through from the melt 12 (figs 1-10, 0010-0018); the bottom member 47 (shield bottom) comprises a top layer 46, a bottom layer 42 and a side wall 44 (figs 1-10, 0036-0038); the side wall 44 is connected between the top layer 46 and the bottom 42 and encloses the window (fig 2, 0036-0038); the bottom layer 42 faces towards a liquid level of the melt 12 (fig 2, 0034-0037).
Harada teaches the bottom layer facing towards the liquid level of the melt as addressed above, but does not explicitly teaches that the bottom layer is designed as a serrated structure to prevent external thermal energy from being reflected to a sidewall of a monocrystalline silicon crystal. However Zhang (entire document) teaches a heat shielding device, wherein a bottom portion of the heat shielding device is tooth-shaped groove-shaped facing a liquid level of the melt (figs 1 and 3, 0021-0024), the tooth/groove shaped structure (serrated structure) comprises a first row of serrations and a second row of serrations (figs 1 and 3), the first row of serrations is arranged in a direction towards the top layer and the second row of serrations is arranged in a direction away from the top layer (figs 1 and 3), the first row of serrations comprises a plurality of first serrations arranged at first angles (figs 1 and 3), the second row of serrations comprises a plurality of second serrations arranged at second angles (figs 1 and 3), and the first serrations and the second serrations are arranged alternately in sequence (figs 1 and 3). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Harada per teachings of Zhang in order to provide improved melt interface temperature gradient, which has significant improvement effects on crystal producing efficiency (Zhang abstract). 
Harada/Zhang teaches that angular bisectors of the first angles are arranged to form acute angles with the liquid level of the melt (Zhang fig 3), but does not explicitly teach openings of the acute angles are away from the monocrystalline silicon crystal. However Fu teaches a heat shield, wherein a bottom portion of the heat shield comprising a bottom portion of member 26 and a bottom portion 27, and the bottom portions of the members 26 and 27 forms an acute angle, angular bisectors of the acute angles are arranged to form acute angles with the liquid level of the melt, and openings of the acute angles are away from the monocrystalline silicon crystal (figs 1 and 3, abstract). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Harada per teachings of Harada/Zhang in order to provide suitable conditions for reducing the generation of thermal stress within a silicon single crystal (Fu abstract). Harada/Zhang/ Fu teaches a similar serrated structure of the bottom layer as instantly claimed. Therefore it is reasonably expected that the structure of Harada/Zhang/Fu is capable of performing the instantly claimed functions of “prevent external thermal energy from being reflected to a sidewall of a monocrystalline silicon crystal”. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). It is also well established that absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04(IV)(B). 
Regarding claim 2, Harada/Zhang/Fu teaches that the bottom layer is arranged to be parallel to the liquid level of the melt (Harada figs 1 and 2; Zhang figs 1 and 3).
Regarding claim 4, Harada/Zhang/Fu teaches that some angles positioned inner portion are acute angles and the angles positioned outer portion are right angles (Zhang fig 1), meeting the instantly claimed “a plurality of the first angles are not all the same, and a plurality of the second angles are not all the same”.
Regarding claim 6, Harada/Zhang/Fu teaches the first angles and/or the second angles as addressed above, but does not explicitly teach that the first angles and/or the second angles are provided with arcs for transition. However, absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See, e.g., In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also MPEP 2144.04(IV) (B). 
Regarding claims 7 and 8, Harada/Zhang/Fu teaches that the top layer, the bottom layer and the side wall enclose an inner space of the shield bottom, which is filled with a carbon fiber felt (a heat insulating material) (Harada, 0037).
Regarding claim 9, Harada/Zhang/Fu teaches that the top layer and the bottom layer are each provided with a graphite layer (Harada 0036).
Regarding claim 10, 11, 13, 15, 16, 17 and 18, Harada/Zhang/Fu teaches a silicon single crystal pulling device 10 (a monocrystalline silicon growth furnace) (Harada fig 2 0031), wherein the monocrystalline silicon growth furnace (device) comprises a furnace body comprising a chamber 11 (furnace body wall) and a cavity surrounded by the chamber 11 (furnace body wall) (Harada fig 2, 0032-0033); a melt crucible 13/14 arranged in the cavity and suitable for containing melt 12 (Harada fig 2, 0031); a heater 18 disposed in the cavity and around the melt crucible 13/14 to provide a thermal field for the melt crucible (Harada fig 2, 0031); and the heat shield for a monocrystalline silicon growth furnace of claim 1 (Harada figs 1-10; Zhang figs 1 and 3).
Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that “Harada (US20060124052A1) does not disclose the following technical features: (1) the bottom layer faces towards a liquid level of the melt and is designed as a serrated structure to prevent external thermal energy from being reflected to a sidewall of a monocrystalline silicon crystal; and (2) angular bisectors of the first angles are arranged to form acute angles with the liquid level of the melt, and openings of the acute angles are away from the monocrystalline silicon crystal” have been considered, but not found persuasive. It is noted that Harada does not explicitly teaches that the bottom layer is designed as a serrated structure to prevent external thermal energy from being reflected to a sidewall of a monocrystalline silicon crystal. However Zhang (entire document) teaches a heat shielding device, wherein a bottom portion of the heat shielding device is tooth-shaped groove-shaped facing a liquid level of the melt (figs 1 and 3, 0021-0024), the tooth/groove shaped structure (serrated structure) comprises a first row of serrations and a second row of serrations (figs 1 and 3), the first row of serrations is arranged in a direction towards the top layer and the second row of serrations is arranged in a direction away from the top layer (figs 1 and 3), the first row of serrations comprises a plurality of first serrations arranged at first angles (figs 1 and 3), the second row of serrations comprises a plurality of second serrations arranged at second angles (figs 1 and 3), and the first serrations and the second serrations are arranged alternately in sequence (figs 1 and 3).  Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Harada per teachings of Zhang in order to provide improved melt interface temperature gradient, which has significant improvement effects on crystal producing efficiency (Zhang abstract). 
Harada/Zhang teaches that angular bisectors of the first angles are arranged to form acute angles with the liquid level of the melt (Zhang fig 3), but does not explicitly teach openings of the acute angles are away from the monocrystalline silicon crystal. However Fu teaches a heat shield, wherein a bottom portion of the heat shield comprising a bottom portion of member 26 and a bottom portion 27, and the bottom portions of the members 26 and 27 forms an acute angle, angular bisectors of the acute angles are arranged to form acute angles with the liquid level of the melt, and openings of the acute angles are away from the monocrystalline silicon crystal (figs 1 and 3, abstract). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Harada per teachings of Harada/Zhang in order to provide suitable conditions for reducing the generation of thermal stress within a silicon single crystal (Fu abstract). Harada/Zhang/ Fu teaches a similar serrated structure of the bottom layer as instantly claimed. Therefore it is reasonably expected that the structure of Harada/Zhang/Fu is capable of performing the instantly claimed functions of “prevent external thermal energy from being reflected to a sidewall of a monocrystalline silicon crystal”. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). It is also well established that absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04(IV)(B). 
Applicant’s arguments with respect to “unexpected result”, e.g. Zhang teaches the heat shield “can make the gas rotate between them… improving the oxygen content gradient or the oxygen concentration in the monocrystalline silicon”, while the present invention “…the thermal energy from outside can be fully absorbed by the liquid level of the melt after being reflected by the surface of the bottom layer 122… the lateral temperature gradient of the lower part of the crystal and the longitudinal temperature gradient of the entire crystal will be optimized simultaneously, which is beneficial to increase crystal pulling speed and crystal crystallization speed, and ultimately improving the quality of the silicon wafer”, have been considered but are not persuasive. As addressed above, Harada/Zhang/Fu teaches a similar serrated structure of the bottom layer as instantly claimed. Therefore it is reasonably expected that the structure of Harada/Zhang/Fu is capable of performing the instantly claimed functions of “preventing external thermal energy from being reflected to a sidewall of a monocrystalline silicon crystal”. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP 2143.02. It is also well established that prima facie obviousness is not rebutted by merely recognizing additional advantages present but not recognized in the prior art. See MPEP 2145 II; also see Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant’s arguments that Fu does not teach “angular bisectors of the first angles are arranged to form acute angles with the liquid level of the melt, and openings of the acute angles are far away from the monocrystalline silicon crystal” have been considered, but not found persuasive. As addressed above, it is noted that Zhang teaches that angular bisectors of the first angles are arranged to form acute angles with the liquid level of the melt (fig 3), but does not explicitly teach openings of the acute angles are away from the monocrystalline silicon crystal. However Fu teaches a heat shield, wherein a bottom portion of the heat shield comprising a bottom portion of member 26 and a bottom portion 27, and the bottom portions of the members 26 and 27 forms an acute angle, angular bisectors of the acute angles are arranged to form acute angles with the liquid level of the melt, and openings of the acute angles are away from the monocrystalline silicon crystal as clearly shown in figs 1 and 3. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Harada per teachings of Harada/Zhang in order to provide suitable conditions for reducing the generation of thermal stress within a silicon single crystal (Fu abstract). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714